DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-11, 13, and 15-16 are pending in this application and will be addressed below.

Response to Arguments
2.	Applicant’s arguments filed 02/16/22 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
3.	Claim 12 was indicated allowable in the previous office action and the
allowable subject matter was moved into independent claim 11. However, upon further search and consideration, the prior art previously applied was found to teach these limitations and is presented to teach wherein the wires form a loop to engage a tab fixture on the tab holder.

Claim Objections
4.	Claims 8 and 11 objected to because of the following informalities:
Claim 8, line 2, “bioprosthetic valve” should read “the bioprosthetic valve”
Claim 11, line 8, “inflow orifice” should read “atrial inflow orifice”
Claim 11, lines 8-9, “ventricular orifice” should read “ventricular outflow orifice”
Claim 11, line 18, “the atrial and ventricular aspect” should read “a atrial and ventricular aspect

Specification
5.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The specifications include multiple mislabeling for example paragraph [0099] names both reference numbers 60 and 69 as “tab holder”.  Please review the specification. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 6-9, 11 and 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (U.S. Publication No. 2010/0049313) in view of Morris et al. (U.S. Publication No. 2013/0310928) in further view of Kovalsky (U.S. Publication No. 20140194983). 
Regarding Claim 3, Alon in view of Morris further in view of Kovalsky does not disclose wherein the second tissue engaging structure is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice.
Morris teaches the second tissue engaging structure (Figure 2A 3) is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris further in view of Kovalsky to incorporate a second tissue engaging structure that is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice in order to enhance friction with or couple to the annulus, back sides of the native leaflets, chordae, heart wall, or other surrounding structures to inhibit movement of the apparatus (Paragraph [0195]).
Regarding Claim 6, Alon in view of Morris further in view of Kovalsky discloses wherein the total height of the structural frame support is less than 25 mm (Paragraph [0095] lines 8-9).
Regarding Claim 7, Alon in view of Morris further in view of Kovalsky discloses wherein the ratio of the diameter of the atrial inflow orifice relative to the ventricular outflow orifice is between approximately 0.60 and approximately 0.90 (Paragraph [0095] lines 8-9).
Regarding Claim 8, Alon in view of Morris further in view of Kovalsky discloses wherein the ratio of the diameter of the bioprosthetic valve delivery system the atrial inflow orifice relative to the ventricular outflow orifice is between approximately 0.70 and approximately 0.85 (Paragraph [0095] lines 8-9)
Regarding Claim 9, Alon in view of Morris further in view of Kovalsky discloses where in the diameter of the ventricular or outflow orifice is greater than 30 mm (Paragraph [0095] line 5).
Regarding Claim 11, Alon discloses a bioprosthetic valve delivery system comprising: 
a capsule (Figure 8 #124) located at the distal end of a steerable catheter (Figure 8 #100) and containing a bioprosthetic atrioventricular valve (Figure 8 #10) comprising:
a valved stent assembly comprising a structural frame support expandable from a collapsed to an expanded shape (abstract) and having an atrial inflow orifice and a ventricular outflow orifice (Paragraph [0008] lines 4-6);
a tissue valve having at least two leaflets (Paragraph [0009], Figure 14) and affixed about the inner surface of the structural frame support and having a height and a diameter approximately the same as the height and diameter of the structural frame support (Paragraph [0016} lines 11-16);
and a first tissue engaging structure (Figure 7 #42) extending from a portion of the structural support frame proximate to the inflow orifice.
wherein the bioprosthetic valve delivery system comprises a nose cone (Figure 8 #122) distal to the capsule and affixed to a wire (Figure 8 #120) traversing the tissue valve and the length of the steerable catheter, 
a plurality of release wires (Figure 51 #522) traversing the length of the steerable catheter and traversing a crown of the bioprosthetic atrioventricular valve to maintain the bioprosthetic atrioventricular valve in a collapsed configuration (Paragraph [0011] lines 23-27), 
a proximal handle containing control mechanisms for each of steering the distal end of the steerable catheter, sliding the capsule axially to deploy the bioprosthetic valve, and controlling tension in the plurality of release wires (Paragraph [0142], Figure 46) wherein the release wires (Figure 51 #522) traverse a tab holder (Figure 48 #508) located proximate to the distal end of the steerable catheter and form a loop (Figure 48 #504) to engage a tab fixture on the tab holder (Figure 48 #508).
Alon does not specifically disclose a tapered dimension along the entire height of the structural frame support wherein the atrial Inflow orifice has a smaller diameter than the ventricular outflow orifice; or a precut mesh layer covering the interior surface of the structural frame support from the inflow orifice to the outflow orifice or a second tissue engaging structure extending from a portion of the structural frame support proximate to the ventricular for grasping tissue at both the atrial and ventricular aspect of the native valve annulus.
Morris teaches a prosthetic heart valve with a precut mesh layer (Paragraph [0207] lines 14-15) covering the interior surface of the structural frame support from the atrial inflow orifice to the ventricular outflow orifice; and a second tissue engaging structure (Figure 2A 3) extending from a portion of the structural frame support proximate to the ventricular for grasping tissue at both the atrial and ventricular aspect of the native valve annulus.
Kovalsky teaches a valve prosthesis with disclose a tapered dimension along the entire height (Figure 5) of the structural frame support wherein the atrial Inflow orifice (Figure 5#202) has a smaller diameter than the ventricular outflow orifice (Figure 5 #120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris to incorporate a precut mesh covering the interior surface in order to prevent blood flowing from within the sealing members into the interior of the support ((Paragraph [0207] lines 14-17), as well as incorporate a second tissue engaging structure at the ventricular outflow orifice in order to enhance friction with or couple to the annulus, back sides of the native leaflets, chordae, heart wall, or other surrounding structures to inhibit movement of the apparatus (Paragraph [0195]). It would have further been obvious to modify Alon and Morris to incorporate the tapered dimension along the entire height as taught by Kovalsky in order to prevent migration of prosthesis 10 into the ventricle and improves sealing of the prosthesis against the atrial wall (Paragraph [0041] lines 9-11). 

Regarding Claim 13, Alon in view of Morris further in view of Kovalsky discloses further comprising alignment pins (Figure 42 #486) that traverse the steerable catheter and are affixed to the capsule such that the selective orientation of the alignment pins steers the distal end of the delivery system (Paragraph [150] lines 5-23).
Regarding Claim 15, Alon in view of Morris further in view of Kovalsky discloses wherein the proximal handle, the steerable catheter, the tissue valve, the capsule, are traversed by a catheter guidewire attached to the distal nose cone (Paragraph [0145] lines 17-22, Figure 41, #416, #506).
Regarding Claim 16, Alon in view of Morris further in view of Kovalsky discloses wherein the proximal handle is further comprised of a flush port (Figure 46 #494) having a fluid communication pathway that traverses the steerable catheter and terminates proximate to the capsule  (Figure 48 #492) containing the collapsed bioprosthetic valve. 


7.	Claim 2,4-5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (U.S. Publication No. 2010/0049313) in view of Morris et al. (U.S. Publication No. 2013/0310928) further in view of Kovalsky (U.S. Publication No. 20140194983), as applied to claim 11 above, and further in view of Geist et al. (U.S. Publication No. 2014/0222136). 
Regarding Claim 2, Alon in view of Morris further in view of Kovalsky discloses an annular atrial skirt (Figure 7 #42) but does not disclose it extending radially from the structural frame support at an angle between 85 and 95°.
Geist teaches a prosthetic valve wherein an annular tissue engaging structure that extends radially from the structural frame support at an angle between 85 and 95° (Figure 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris further in view of Kovalsky and to incorporate a second tissue engaging structure as well as a precut mesh as discussed in the rejection of claim 1 above and further in view of incorporate the first tissue engaging structure extending radially from the structural frame support at an angle between 85 and 95° to provide increased surface area contact for tissue in-growth (Paragraph [0152] lines 4-10). 
Regarding Claim 4, Alon in view of Morris further in view of Kovalsky does not disclose wherein the distance between the first tissue engaging structure and the second tissue engaging structure is between 5.5 and 9.0 mm. 
Geist teaches the distance between the first tissue engaging structure and the second tissue engaging structure is between 5.5 and 9.0 mm (The distance between the top of H1 and top of H2 could be between the given range for example: If H1 is selected to be 15.5mm when H2 is 10mm or H1 is 19mm when H2 is 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris further in view of Kovalsky and to incorporate the specific range of the tissue engaging structure being between 5.5 and 9.0 as it is well known in the art for the valve to capture the native leaflet and this range would allow for that (Paragraph [0010] lines 12-16). 
Regarding Claim 5, Alon in view of Morris further in view of Kovalsky does not disclose wherein the distance between the first tissue engaging structure and the second tissue engaging structure is between 7.0 and 8.0 mm.
Geist teaches the distance between the first tissue engaging structure and the second tissue engaging structure is between 7.0 and 8.0 mm (The distance between the top of H1 and top of H2 could be between the given range for example: If H1 is selected to be 17mm when H2 is 10mm or H1 is 18mm when H2 is 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris further in view of Kovalsky and to incorporate the specific range of the tissue engaging structure being between 7.0 and 8.0 as it is well known in the art for the valve to capture the native leaflet and this range would allow for that (Paragraph [0010] lines 12-16). 
Regarding Claim 10, Alon in view of Morris further in view of Kovalsky does not disclose wherein the annular skirt and the portion of the structural frame support are covered with a mesh layer comprising an upper surface, a lower surf ace, or combinations thereof. 
Geist teaches wherein the annular skirt and the portion of the structural frame support are covered with a mesh layer comprising an upper surface, a lower surface, or combinations thereof (Paragraph [135], Figure 5 #142). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris further in view of Kovalsky to incorporate a first tissue engaging structure and further in view of Geist to have the first tissue engaging portion covered with a mesh layer in order to block blood flow but allow for tissue in-growth (Paragraph [135]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774